The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-2, 4-5, 8, 10-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (U.S. Patent Application Publication 2017/0001259, hereinafter referred to as Han). 
As to claim 1, Han teaches 1. An apparatus for manufacturing a mask assembly, the apparatus comprising: a tensioning part configured to be spaced apart from a mask frame comprising at least one opening, the tensioning part configured to tension a mask sheet in at least one of a first direction and a second direction, the mask sheet comprising a cell area corresponding to the at least one opening, and a dummy portion arranged outside the cell area; a pressing part configured to correspond to the dummy portion and press the dummy portion in a third direction intersecting a plane in which the first direction and the second direction extend; and a header configured to irradiate a laser beam toward the mask sheet to fix the mask sheet to the mask frame. [330, 400, 340, 320in Fig. 3 for example; ¶0067] 
As to claim 2, Han teaches 2. The apparatus of claim 1, wherein the tensioning part comprises: at least one pair of grip parts configured to grip an edge of the dummy portion; and a moving part that moves the at least one pair of grip parts in the first direction or the second direction to apply a tensile force to the mask sheet. [¶0061]
As to claim 4, Han teaches 4. The apparatus of claim 1, wherein the header is configured to check alignment between the mask sheet and the mask frame. [¶0075]
As to claim 5, Han teaches 5. The apparatus of claim 1, wherein the header is configured to irradiate a laser beam to the mask sheet to cut a portion of the dummy portion from the cell area of the mask sheet. [¶0079]
As to claim 8, Han teaches 8. The apparatus of claim 1, wherein the pressing part comprises an injection hole configured to spray compressed air to the dummy portion in the third direction. [¶0060]
As to claim 10, Han teaches 10. The apparatus of claim 1, wherein the pressing part is configured to bend the mask sheet such that the cell area is closer to the mask frame than an edge of the dummy portion. [¶0074]
As to claim 11, Han teaches 11. The apparatus of claim 10, wherein the pressing part is configured to bend a portion of the mask sheet to be rounded. [¶0074]
As to claim 12, Han teaches 12. A method of manufacturing a mask assembly, the method comprising: preparing a mask frame comprising at least one opening; preparing a mask sheet comprising a cell area corresponding to the at least one opening and a dummy portion arranged outside the cell area; tensioning the mask sheet; aligning the mask sheet to a side of the mask frame; pressing the dummy portion of the mask sheet toward the mask frame; and fixing the mask sheet to the mask frame by irradiating a laser beam to the dummy portion. [330, 400, 340, 320 in Fig. 3 for example; ¶0067]
As to claim 13, Han teaches 13. The method of claim 12, further comprising forming at least two pattern holes in the cell area of the mask sheet.  [320 in Fig. 3 for example]
As to claim 14, Han teaches 14. The method of claim 12, wherein the tensioning the mask sheet comprises gripping an edge of the dummy portion and applying a tensile force to the mask sheet in a first direction or a second direction. [¶0062]
As to claim 15, Han teaches 15. The method of claim 12, wherein the pressing the dummy portion comprises: pressing the mask sheet toward the mask frame by applying a force directly to the dummy portion; bending a portion of the dummy portion; and bringing the dummy portion into contact with the mask frame. [¶0074]
As to claim 16, Han teaches 16. The method of claim 12, wherein the pressing the dummy portion comprises: pressing the dummy portion toward the mask frame by spraying compressed air to the dummy portion; bending a portion of the dummy portion; and bringing the dummy portion into contact with the mask frame. [¶0070]
As to claim 18, Han teaches 18. The method of claim 12, further comprising bending at least a portion of the dummy portion to be rounded. [¶0074]
As to claim 19, Han teaches 19. The method of claim 12, further comprising cutting a portion of the dummy portion from the cell area of the mask sheet by irradiating a laser beam to the portion of the dummy portion. [¶0079]
As to claim 20, Han teaches 20. A method of manufacturing a display device, the method comprising: preparing a mask assembly; placing and aligning a substrate and the mask assembly inside a chamber; and supplying a deposition material from a deposition source to the substrate through the mask assembly, wherein the preparing the mask assembly comprises: tensioning a mask sheet comprising a cell area and a dummy portion arranged outside the cell area; aligning the mask sheet above a mask frame comprising at least one opening; pressing the dummy portion of the mask sheet toward the mask frame; and fixing the mask sheet to the mask frame by irradiating a laser beam to the dummy portion. [330, 400, 340, 320 in Fig. 3 for example; ¶0067]
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 3, 6-7 rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Wu et al. (U.S. Patent Application Publication 2019/0006593, hereinafter referred to as Wu).
As to claim 3, Han may not teach 3. The apparatus of claim 2, wherein the tensioning part further comprises a rotator that rotates the grip part around a rotation axis parallel to a surface of the mask frame.
Wu teaches this limitation […It should be noted that the stretcher according to the present embodiment may be a general stretcher, and the holder of the stretcher that is configured to hold the four holding region of the sub mask may be controlled using a rotation shaft whose direction is variable, such that the direction of the first tension is variable… ¶0046]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Han and Wu “using a rotation shaft" in Han according to Wu, for the further advantage of “utilizing first tension as a variable in a general stretcher”.
As to claim 6, Han and Wu teaches 6. The apparatus of claim 1, wherein the pressing part comprises at least two rollers to be placed in direct contact with the dummy portion. […It should be noted that the stretcher according to the present embodiment may be a general stretcher, and the holder of the stretcher that is configured to hold the four holding region of the sub mask may be controlled using a rotation shaft whose direction is variable, such that the direction of the first tension is variable… Wu ¶0046]
As to claim 7, Han and Wu teaches 7. The apparatus of claim 6, wherein the at least two rollers are arranged at opposite sides of an area corresponding to the cell area to sandwich the area between the at least two rollers. […It should be noted that the stretcher according to the present embodiment may be a general stretcher, and the holder of the stretcher that is configured to hold the four holding region of the sub mask may be controlled using a rotation shaft whose direction is variable, such that the direction of the first tension is variable… Wu ¶0046]


5.	Claim 9, 17 rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Ma et al. (U.S. Patent Application Publication 20170369982, hereinafter referred to as Ma).
As to claim 9, Han may not teach 9. The apparatus of claim 1, wherein the pressing part comprises a plurality of magnets arranged to apply a magnetic force in the third direction to the dummy portion.
Ma teaches this limitation […When the mask plate is fabricated, firstly, the screen frame 22 and the aligned substrate 23 are placed and fixed onto the screen tensioning machine 21, the screen 24 is disposed on the screen frame 22 and is positioned under the magnetic plate 26 which apply a vertically upward suction force on the screen 24, wherein the vertically upward suction force acting on the screen 24 of the mask plate to be fabricated by the magnetic plate 26 is equal to a vertically upward suction force applied on the screen 24 of the mask plate by the magnetic field system in the vacuum evaporation chamber. And then, edges of the screen 24 are clamped by the jig 25 and the screen 24 is tensioned by use of the jig 25, so that the pattern on the screen 24 is aligned with the pattern on the aligned substrate 23. In practical, a CCD (Charge-coupled Device) camera can be used to determine whether the pattern of the screen 24 is aligned with the pattern of the aligned substrate 23. And then, after determining that the pattern of the screen 24 is aligned with the pattern of the aligned substrate 23, the screen 24 is combined with the screen frame 22. For example, the screen frame 22 and the screen 24 can be welded together by a laser welding apparatus so as to form a mask plate. … ¶0020]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Han and Ma “using a magnetic plate" in Han according to Ma, for the further advantage of “utilizing known method of applying tension to the mask plate”.
As to claim 17, Han and Ma teaches 17. The method of claim 12, wherein the pressing the dummy portion comprises: pressing the dummy portion toward the mask frame by applying a magnetic force to the dummy portion; bending a portion of the dummy portion; and bringing the dummy portion into contact with the mask frame. [Ma ¶0020]

Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816